 

IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
DOCKET NO. 3:19-cr-327-RJC

UNITED STATES OF AMERICA

V.

)
)
)
)
)
Tony Garrett Taylor

 

ENTRY AND
ACCEPTANCE OF GUILTY PLEA
(RULE 11 PROCEEDING)

On the date indicated below, the defendant appeared with counsel, was duly
sworn, and answered the following questions on the record:

Questions (asked by Magistrate Judge)

1. Do you understand that you are
under oath, and that you are required
to give truthful answers to the questions
| am about to ask?

2. Do you understand that if you give
false information under oath you may be
prosecuted for perjury or false statement?

3. After consulting with your attorney,
do you want this Court to accept your
guilty plea to one or more counts in the
Bill of Indictment (or Bill of Information)?

4. Do you understand that you have the
right to have a U.S. District Judge conduct
this proceeding?

5. Recognizing your right to proceed
before a District Judge, do you expressly
consent to proceed in this Court, that is,
before a U.S. Magistrate Judge?

6. Are you now under the influence of

alcohol, medicines, or drugs of any sort?

Defendant's Answers

Yes No( )
Yes — No( )
Yes (&) | No( )

Yes () No)

Yes (>) — No( )

Yes(_) No (

Case 3:19-cr-00327-RJC-DSC Document 8 Filed 10/31/19 Page 1 of 6

 

 

 

 

 
   

7. Is your mind clear, and do you understand Yes KS No( )
that you are here to enter a guilty plea in your case?

8. Have you received a copy of the Yes (J No( )
indictment/information and have you discussed
its contents with your attorney?

[The charges, maximum penalties, and mandatory
minimum sentences (if any) were explained, on
the record, at this point in the proceeding. ]

9. Do you fully understand the charge(s) Yes J No( )
against you, including the maximum (and, where "

applicable, minimum) penalties you face if

convicted?

10. Have you been advised by your attorney Yes( ) No( )
that if you are not a citizen of the United States,

your guilty plea may have adverse immigration
consequences? a) [a

11. Have you been advised by your attorney Yes( ) No( )
that if you are not a citizen of the United States,

your guilty plea may result in deportation gr

removal from the United States? |

12. Do you understand that entering a plea of Yesf  No( )
guilty to a felony charge may deprive you, at

least for a time, of certain civil rights, such as
the right to vote, hold public office, serve ona
jury, and possess a firearm?

13. | Have you spoken with your attorney about Yes < No( )
how the U. S. Sentencing Guidelines might apply
to your case?

14. Do you understand that the District Judge Yes J No( )
will not be able to determine the applicable

Sentencing Guidelines range until after your

Presentence Report has been prepared, and

you have had an opportunity to comment on it?

15. Do you also understand that in some Yes oxy No( )
circumstances you may receive a sentence

that is different—that is, either higher or

lower—than that called for by the Guidelines?

 

Case 3:19-cr-00327-RJC-DSC Document 8 Filed 10/31/19 Page 2 of 6

 
      

16. Do you understand that the Court may Yes ~ No( )
order restitution, where applicable?

 

17. Do you understand that if the sentence Yes xs No( )
is more severe than you expected, or the

Court does not accept the government's

sentencing recommendation, you will still

be bound by your plea and will have no

right to withdraw it?

18. Do you understand that parole has Yes }<’) No( )
been abolished, and that if you are ‘
sentenced to a term of imprisonment

- you will not be released on parole?

19. If your sentence includes imprison- Yes KT No( )
ment, do you understand that the District

Judge may also order a term of “supervised

release”?

20. Do you also understand that if you Yes Os No( )
violate the terms and conditions of

supervised release, which typically lasts

from one to five years, you could be returned

to prison for an additional period of time?

21. Do you understand that you have a Yes &) No( )
right to plead NOT GUILTY, to have a speedy

trial before a judge and jury, to summons

witnesses to testify in your behalf, and

to confront witnesses against you?

22. ‘If you exercised your right to trial Yes 0S No( )
you would be entitled to the assistance of a

lawyer, would not be required to testify, would

be presumed innocent, and the burden

would be on the government to prove your guilt

beyond a reasonable doubt. Do you understand

all of these rights?

23. By entering this plea of guilty you Yes (<<) No( )
are waiving (or giving up) these rights.

There will be no trial. If your guilty plea

is accepted, there will be one more hearing, ;
where the District Judge will determine |
what sentence to impose. Do you
understand that?

Case 3:19-cr-00327-RJC-DSC Document 8 Filed 10/31/19 Page 3 of 6

 
 

 

24. Are you, in fact, guilty of the counts Yes Os
in the Bill of Indictment (or Bill of Information) ,

to which you have come to court today

to plead guilty?

25. Have the United States and the defendant Yes (X)
entered a Plea Agreement in this case?

[The attorneys for the Government and the
Defendant summarized the terms of any Plea
Agreement to the Court, on the record, at this point

in the proceeding. However, the parties
Understand that the written, filed Plea Agreement

is the best statement of those terms, and therefore

 

“speaks for itseif’.]

26. Do you understand those to be the terms Yes 4
of your Plea Agreement, and do you agree with
those terms?

27. Has the right to appeal your conviction Yes xT
and/or sentence been expressly waived in the
Plea Agreement?

28. Has the right to challenge your conviction Yes ><)
and/or sentence in a post-conviction proceeding °
also been expressly waived in the Plea Agreement?

29. _Is that your signature on the Plea Yes <7
Agreement?
30. Are you aware that a Factual Basis has Yes >)

been filed as an attachment to your Plea Agreement?

31. | Have you read this Factual Basis and do Yes (XJ
you understand it and agree with it?

32. | Has anyone threatened, intimidated, or Yes( )
forced you to enter your guilty plea today?

33. Other than the terms of your Plea Agree- Yes(_ )
ment, has anyone made you promises of leniency
or a light sentence to induce you to plead guilty?

No( )

No( )

No( )

No( )

Case 3:19-cr-00327-RJC-DSC Document 8 Filed 10/31/19 Page 4 of 6

 

 

 

 

 
34. | Have you had enough time to discuss with Yes ()
your attorney any possible defenses you may
have to these charges?

35. Are you satisfied with the services of © Yes (X)
your attorney in this case?

36. Is there anything you would like to say Yes( )
at this time about the services of your attorney?

[Any statement that was made is on the

record.]
37. Have you heard and understood all parts Yes (X)
of this proceeding, and do you still wish to
plead guilty?
38. Do you have any questions or statements Yes( )

you would like to make at this time?

[Any statement that was made is on the
record.]

39. Counsel, have you reviewed each of Yes (x)
the terms of the Plea Agreement with

[the defendant], and are you satisfied

that he (she) understands those terms?

[Any statement that was made is on the
record.]

 

No( )

No \)

No( )

Case 3:19-cr-00327-RJC-DSC Document 8 Filed 10/31/19 Page 5 of 6

 

 

 

 
 

 

ON ADVICE AND IN THE PRESENCE OF COUNSEL, THE DEFENDANT
CONSENTS TO THE ACCEPTANCE OF HIS/HER GUILTY PLEA BY A
MAGISTRATE JUDGE. BY SIGNING BELOW, THE DEFENDANT (AND COUNSEL)
AFFIRM THAT THE ANSWERS GIVEN DURING THIS PROCEEDING ARE TRUE
AND COMPLETE TO THE BEST OF THEIR KNOWLEDGE.

7. Cc

 

 

 

Based upon the representations and answers given by the defendant (and
counsel) in this proceeding, the Court finds that the defendant’s plea is knowingly and
voluntarily made; and that the defendant understands the charges, potential
penalties, and consequences of his (her) plea. The Court further finds that the
defendant's plea is supported by an independent basis in fact containing each of the
elements of the offenses to which the defendant is pleading. Based thereon, the
defendant's plea is hereby accepted. In addition, | recommend that the district court
accept the defendant's plea and enter judgment thereon. If you have any objection to
my recommendation, you have 14 days to file such objections in writing with this
Court. If you fail to object within that 14 day period, it will be deemed a waiver of any
such objection.

SO ORDERED, this 5 | day of Ochre Zoli?

PD {lor

United States Magistrate Judge

 

 

Case 3:19-cr-00327-RJC-DSC Document 8 Filed 10/31/19 Page 6 of 6

 

 
